July 24, 2012




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                  KENNETH WAYNE WASHINGTON, Appellant

NO. 14-11-00779-CR                       V.

                         THE STATE OF TEXAS, Appellee


                       ________________________________

      This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED, and that this decision be certified below for
observance.